Citation Nr: 1136647	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-16 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

1.  Entitlement to service connection for headaches (originally claimed as residuals of a head injury)

2.  Entitlement to service connection for an acquired psychiatric disorder (originally claimed as schizophrenia). 

3.  Entitlement to service connection for gynecomastia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  


REPRESENTATION

Veteran (Appellant) represented by:  National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision issued by the Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By that rating action, the RO&IC reopened the Veteran's previously denied claims for service connection for headaches, an acquired psychiatric disorder and gynecomastia, and denied the claims on the merits.  The Veteran appealed the RO&IC's February 2007 rating action to the Board.

In an unappealed and final June 1998 rating action, the RO&IC denied service connection for headaches and schizophrenia.  This decision was confirmed in subsequent final rating actions, issued in November 2000, August 2003, and June and November 2006.  In an August 2003 unappealed and final rating decision, the RO&IC denied the Veteran's claim for service connection for gynecomastia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 (West 2002).  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to prior decisions on the claim.  38 C.F.R. § 3.156(c) (2010).  After issuance of the above-cited final June 1998 and August 2003 final rating actions, the RO&IC received the Veteran's service treatment records on May 19, 2006.  (See service treatment records, received by the RO&IC on May 19, 2006).  Thus, in the instant appeal, the Board will consider the Veteran's claims for service connection for the above-cited disorders without requiring new and material evidence.  Thus, the issues have been framed as indicated on the title page.  38 C.F.R. § 3.156(c)(2010). 

Finally, the Board notes that the Veteran has been treated for schizophrenia and schizoaffective and cognitive disorders.  As the record does not reflect that he has been diagnosed as having PTSD, the Board will not expand the claim to reflect this diagnosis in accordance with the United States Court of Veteran's Appeals holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO&IC/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that it must remand the service connection claims on appeal for additional substantive development.  Accordingly, further appellate consideration will be deferred and these claims are remanded to the AMC/RO&IC for action as described in the directives outlined in the indented paragraphs below.

The Veteran seeks service connection for headaches (originally claimed as residuals of a head injury), schizophrenia and gynecomastia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  
He maintains that the above-cited disorders had their onset during his period of active military service and that they continued after service discharge.  The Veteran contends that his headaches and schizophrenia are the result of several head injuries that he sustained during military service.  He maintains that his gynecomastia is the result of his Persian Gulf service. 

Initially, the Board notes that the Veteran is represented by the National Association of County Veterans Service Officers.  (See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  The record does not contain a VA Form 646 or any other indication that the claims files were made available to the Veteran's representative for review prior to certification to the Board in August 2011.  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2010).  The United States Court of Appeals for the Federal Circuit has recently held that Veteran's have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran's representative should have an opportunity to review the claims files and provide argument on the issues on appeal.

In addition, a December 2006 VA treatment record reflects that the Veteran had expressed interest in participating in a compensated work therapy (CWT) program through the VA Medical Center (VAMC) in Wilmington, Delaware.  (See December 2006 VA treatment report).  Records of the Veteran's participation in the CWT program, if available,  are not of record.  Because these records might be contain relevant information as to the etiology of the Veteran's claimed disorders,, the RO&IC/AMC should attempt to obtain them on remand.

Finally, in an April 2006 statement, the Veteran requested VA to obtain treatment records from the Atlantic County Justice Facility in conjunction with his claim for service connection for an acquired psychiatric disorder.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in April 2006).  In addition, a February 2007 VA treatment records reflects that the Veteran was admitted as an inpatient for treatment for his acquired psychiatric disorder at the South Jersey Health Care-Bridgeton Mental Health Hospital on February 15, 2007.  It does not appear that any attempt to obtain the above-cited medical records has been made.  As these records might contain information as to the etiology of the Veteran's acquired psychiatric disorder, they should be acquired by the RO&IC/AMC on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED to the RO&IC/AMC for the following action:

1.  Obtain the Veteran's CWT records from the VAMC in Wilmington, Delaware, if available.  Obtain a written response indicating that the records are unavailable.
   
2.  After securing the necessary release forms, attempt to obtain and associate with the claims files records pertaining to the Veteran from the Atlantic County Justice Facility, 5060, Atlantic Avenue, Mays Landing, New Jersey 08330, and South Jersey Health Care-Bridgeton Mental Health, dated in February 2007.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims files and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following the above development, the RO&IC/AMC should review the claims files and conduct any additional development deemed warranted based upon the results of the foregoing development.  Thereafter, the RO&IC/AMC should readjudicate the Veteran's claims for headaches (originally claimed as residuals of a head injury), schizophrenia and gynemocastia to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto before the case is returned to the Board.

The Veteran the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


